Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
The present Office Action is in response to the Request for Continued Examination dated 08/03/2022.
In the amendment dated 08/03/2022, the following occurred: Claims 4, 13-18, 22-27 were amended. Claim 31 is new. Claims 1-3, 11, 12, 20, 21, 29 and 30 were canceled. The specification at paragraphs 49-54 and 60 are amended. 
In the amendment dated 11/30/2021, the following occurred: Claims 4, 5, 8, 13, 14, 17, 22, 23 and 26 have been amended. Claims 1-3, 11, 12, 20, 21, 29 and 30 were canceled. Figure 1 and 2 have been amended. Specification at [0043], [0046], [0048], [0060] and [0063] has been amended. 
In the amendment dated 07/08/2020, the following occurred: Claims 1-3, 11, 12, 20, 21, 29 and 30 have been canceled. Claims 4, 13 and 22 have been amended. Specification at paragraphs [0056], [0058] and [0059] has been amended. 
Claims 4-10, 13-19, 22-28 and 31 are pending. 



Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10, 13-19, 22-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Are (US 2017/0140114), in view of Soto (US 8515780) and in further view of Kenedy (US 2008/0228824).

REGARDING CLAIM 4
Are discloses a method for generating training data that is used by a machine learning model trained to predict an entity risk ([0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data. The training set of data may be used to build and/or train the model, and the testing set may be used to evaluate the model (and in some cases further modify, such as by adjusting weights) (interpreted by examiner as generating training data that is used by a machine learning model trained to predict an entity risk), the method comprising: storing a profile of attributes related to an entity ([0057] teaches patient data received from one or more data records systems or other data store or source [0024] further teaches patient data to include EMRs or wellness/PHA records and [0056] teaches using historical patient data such as claims and clinical data (interpreted by examiner as a profile of attributes related to an entity) [0030] teaches health-related or patent records are stored on storage 121. Data records system stores patient information/data), wherein the profile of attributes include one or more physical health attributes and one or more behavioral health attributes associated with the entity ([0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual (interpreted by examiner as physical health attributes) and teaches that data gathered about patients (interpreted by examiner as attributes) can be wellness information, which may include personal health assessments (PHA) (interpreted by examiner as behavioral health attributes)); segmenting the profile of attributes into distinct sets of risk-scoring components ([0005] teaches an index model that use information from claims, clinical data, electronic health records (EMRs) and wellness information (interpreted by examiner as profile of attributes) to classify individuals into risk groups (interpreted by examiner as segmenting the profile of attributes into distinct sets of risk-scoring components)), with the segmenting based on a risk-type that is associated with each respective attribute ([0005] teaches a patient may be indexed (or categorized) according to a determined risk index (interpreted by examiner as segmenting based on a risk-type that is associated with each respective attribute)), wherein the distinct sets of risk-scoring components include at least a first set of physical health risk-scoring components and a second set of behavioral health risk- scoring components, and wherein each respective attribute is segmented into only one of the first set of physical health risk-scoring components or the second set of behavioral health risk-scoring components ([0058] teaches the data received is collected into a centralized data set which allows for the classification of members into risk groups. [0004]-[0005] teaches cataloguing patients into distinct risk groups based on risk. [0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual (interpreted by examiner as risk- scoring components related to physical health). [0062] also teaches personal health assessment feature data related to patient (also interpreted by examiner as risk- scoring components related to physical health) [0019] teaches that data gathered about patients (interpreted by examiner as attributes) can be wellness information, which may include personal health assessments (PHA) to classify individuals into risk groups (interpreted by examiner as risk- scoring components related to behavioral attributes). [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as risk- scoring components related to behavioral attributes) [0071] teaches classification into two categories (interpreted by examine as wherein the distinct sets of risk-scoring components include at least a first set of physical health risk- scoring components  and a second set of behavioral health risk-scoring components, and wherein each respective attribute is segmented into only one of the first set of physical health risk-scoring components or the second set of behavioral health risk-scoring components)); providing, as an input to a mapping engine, the first set of physical health risk-scoring components and the second set of behavioral health risk-scoring components, wherein the mapping engine is configured to determine a particular machine learning model based on the input ([0041] teaches model variables indexing service 122 (interpreted by examiner as the mapping engine) may include services for variables (interpreted by examiner as the first set of physical health risk-scoring components and the second set of behavioral health risk-scoring components) indexing (or mapping). In some embodiments, these services may invoke one or more computational services and teaches including predictive models service, which comprises the services or routines for forecasting a degree of risk for a patient, population, or sub-population (i.e., a risk group). Some embodiments of predictive models service include one or more risk index models described herein, and may use computational services 126 to determine and classify population members into risk groups. [0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data (interpreted by examiner as determine a particular machine learning model based on the input and perform the following operation)): mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components to one or more physical health categories of a first plurality of physical health categories, wherein the mapping of the physical- health risk-scoring components indicates an extent that each physical health risk-scoring component of the entity corresponds to a respective physical health category ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk (interpreted by examiner as mapping to indicates an extent that each physical health risk-scoring component of the entity corresponds to a respective physical health category) for a patient. [0019] teaches that data gathered about patients to classify individuals into risk groups, for example, information about patient lifestyle; diet, living conditions; which may include location; or other information related to the individual and [0062] also teaches personal health assessment feature data related to patient (interpreted by examiner as mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components); and mapping each of the behavioral health risk-scoring components of the second set of behavioral health risk-scoring components to one or more behavioral health categories of a second plurality of behavioral health categories, wherein the mapping of behavioral health risk-scoring components indicates an extent that each behavioral health risk-scoring component of the entity corresponds to a respective behavioral health category ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk (interpreted by examiner as mapping to indicates an extent that each behavioral health risk-scoring component of the entity corresponds to a respective behavioral health category) for a patient. [0019] teaches that data gathered about patients can be wellness information, which may include personal health assessments (PHA) to classify individuals into risk groups and [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as mapping each of the behavioral health risk-scoring components) [0014] teaches the use of a predictive model for forecasting a degree of risk for a patient); generating a training data that includes features based on (i) the mapping of the first set of physical health risk-scoring components to one or more physical health categories, and (ii) the mapping of the second set of behavioral risk-scoring components to one or more behavioral health categories ([0041] teaches indexing or mapping variables in records for forecasting a degree of risk for a patient [0062] also teaches personal health assessment feature data related to patient (interpreted by examiner as risk- scoring components related to physical health) [0063] also teaches behavior or lifestyle feature data related to patient (also interpreted by examiner as risk- scoring components related to behavioral health) [0065] teaches determining one or more risk models to classify patients into risk groups, determined based on data available, such as EMR, PHA and claims data (interpreted by examiner as training data that includes features based on (i) the mapping of the first set of physical health risk-scoring components to one or more physical health categories of Kenedy below, and (ii) the mapping of the second set of behavioral risk-scoring components to one or more behavioral health categories of Kenedy below) training the particular machine learning model that predicts the entity risk based on the profile of attributes, and ranking, based on the predicted entity risk, the entity against a plurality of entities ( [0041] teaches predictive models service include one or more risk index models described herein, and may use computational services 126 to determine and classify population members into risk groups. [0066] further teaches one or more risk models are generated using machine learning algorithms and teaches a risk model is determined by identifying a sample of data from a particular population over a specified time period, and dividing the sample of data into a training set and a testing set of data. The training set of data may be used to build and/or train the model, and the testing set may be used to evaluate the model (and in some cases further modify, such as by adjusting weights) (interpreted by examiner as training the particular machine learning model that predicts the entity risk based on the profile of attributes) [0020] teaches classifying patients into risk groups [0021] teaches the risk index model(s) may be applied to a population of patients to determine a set of resulting risk groups, which may be used for both a population and individual basis, as well a level or degree of risk (i.e. how risky) for each risk group or individual group members. In some embodiments, the population risk categories may be displayed to an administrator or clinician to facilitate decision making (interpreted by examiner as ranking, based on the predicted entity risk, the entity against a plurality of entities)).

Are does not explicitly disclose, however, Soto discloses; 
mapping each of the risk-scoring components of the first set of risk-scoring components to one or more categories of a first plurality of categories ([claim 1] teaches assigning the first plurality of patients (interpreted by examiner as the one or more categories of a first plurality of categories (the physical health categories of Are and Kenedy)) to a first risk grouping (interpreted by examine as the risk-scoring components of the first set of risk-scoring components (the physical risk scoring component of Are))
mapping each of the risk-scoring components of the second set of risk-scoring components to one or more categories of a second plurality of categories ([claim 1] teaches assigning the second plurality of patients (interpreted by examiner as the one or more categories of a second plurality of categories (the behavioral health categories of Are and Kenedy)) to a second risk grouping (interpreted by examine as the risk-scoring components of the first set of risk-scoring components (the behavioral risk scoring component of Are))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of risk categorization of Are to include the mapping of each risk component into one of two categories as taught by Soto, with the motivation of creating powerful evidence-based tools that deliver decision support at the point of care for diagnostic workups and treatment selection (Soto at [5:46-49]).

Are and Soto do not explicitly disclose, however, Kenedy discloses; 
and wherein each physical health risk-scoring component from among the physical health risk-scoring component comprises data describing a physical heath attribute that relates to a physical health condition of the entity (Kenedy at [0036] teaches physical attributes (interpreted by examiner as the physical health attributes of Are). [0089] teaches physical information about the individual (interpreted by examiner as the entity). [0110] teaches that when a user queries an attribute database, all of the individuals whose attribute profiles have a positive association with the query can be quickly grouped and an analysis performed. For example, the query "heart disease" can be used as a basis for aggregating all of the individuals positive for the attribute of heart disease as a query-attribute-positive group, and those that are not positive for the attribute of heart disease can be aggregated as query-attribute-negative individuals. An analysis of those two groups of individuals can be performed to determine attribute combinations (interpreted by examiner as the physical health risk-scoring component of Are) that co-associate with heart disease. The attribute combinations that co-associate with heart disease can then be used to identify individuals in the query-attribute-negative group that are at risk for developing heart disease based on comparison of the determined attribute combinations with the attribute profiles of those individuals, and provide statistical predictions for predisposition of these identified individuals for developing heart disease based on frequencies of occurrence of attribute combinations occurring in individuals in this social network (interpreted by examiner as the physical health risk-scoring component of Are, comprising data describing a physical heath attribute that relates to a physical health condition of the entity). [0147] teaches identifying any attribute combination having an absolute risk for association with a query attribute. [0168] teaches categories of attributes such as physical. [0199] teaches a plurality of sets of attributes (e.g., attribute profiles) are evaluated and clustered into subsets, wherein the subsets formed can be mapped to a first half and second half of the plurality of sets of attributes. [0286] teaches health analysis and diagnostics system that utilizes physical and behavioral attributes and teaches the methods disclosed herein are applied using appropriate query attributes to determine such parameters as the likelihood that the patient will develop or has a particular disease, or make an inquiry related to likelihood of disease development); and wherein each behavioral health risk-scoring component from among the behavioral health risk-scoring component comprises data describing a behavioral health attribute that relates to a behavioral health condition of the entity (Kenedy at [0036] teaches behavioral attributes (interpreted by examiner as the behavioral health attributes of Are). [0046] teaches behavioral attribute of an individual (interpreted by examiner as the entity). [0110] teaches that when a user queries an attribute database, all of the individuals whose attribute profiles have a positive association with the query can be quickly grouped and an analysis performed. [0147] teaches identifying any attribute combination having an absolute risk for association with a query attribute. [0168] teaches categories of attributes such as behavioral. [0199] teaches a plurality of sets of attributes (e.g., attribute profiles) are evaluated and clustered into subsets, wherein the subsets formed can be mapped to a first half and second half of the plurality of sets of attributes. [0286] teaches health analysis and diagnostics system that utilizes physical and behavioral attributes and teaches the methods disclosed herein are applied using appropriate query attributes to determine such parameters as the likelihood that the patient will develop or has a particular disease, or make an inquiry related to likelihood of disease development. With respect to the diagnosis of mental illnesses (mental health analyses), identification of key behavioral and situational attributes (e.g. financial attributes, relationship attributes) which may affect mental health is possible using the present methods. [0288] teaches querying the system to assess the probability that an individual has a particular strength or weakness. In one embodiment, parents query the system to determine if their child (from which a biological sample was taken) will have particular strengths (e.g. music or sports) and what behavioral attributes should be adopted to maximize the probability of success (interpreted by examiner as the behavioral health risk-scoring component of Are, that comprises data describing a behavioral health attribute that relates to a behavioral health condition of the entity));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Are and Soto to include physical/behavioral health risk-scoring component comprising data describing a physical/behavioral health attribute that relates to a physical/behavioral health condition of the entity as taught by Kenedy, with the motivation of improving individualized diagnoses, choosing the most effective therapeutic regimens, making beneficial lifestyle changes that prevent disease and promote health, and reducing associated health care expenditures (Kenedy at [0035]).

REGARDING CLAIMS 13 and 22
Claims 13 and 22 are analogous to Claim 4 thus Claims 13 and 22 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 4. 

REGARDING CLAIM 5
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22.
Soto and Are do not disclose, however kenedy further discloses:
The method of claim 4, segmenting the behavioral health attributes from the physical health attributes in quantifying health of a patient represented by the profile of attributes; and assigning, based on the segmented behavioral health attributes and the segmented physical health attributes, a health care coordinator to the patient, wherein segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator improves one or more patient outcomes, relative to patient outcomes independent of segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator (Kenedy at [0194] teaches segmenting a set of attribute profiles into subset of attribute profiles, each subset comprising those attribute profiles that share the most attributes in common (interpreted by examiner as segmenting the behavioral health attributes from the physical health attributes in quantifying health of a patient represented by the profile of attributes) [0107] teaches in an embodiment, that an administrator or clinician can access user data and can form groups. For example, the administrator or clinician can form a group of all individuals having heart disease and a high degree of pangenetic similarity. This group represents a genetically similar query-attribute-positive group for which the query attribute of heart disease may likely have an associated genetic predisposition. The administrator or clinician can then look for non-pangenetic attributes that are statistically associated with the query-attribute-positive group in an effort to identify non-pangenetic attributes that are associated with heart disease (interpreted by examiner as means to assign, based on the segmentation, a health care coordinator to the patient, wherein segmentation improves one or more patient outcomes, relative to patient outcomes independent of segmentation of the behavioral health attributes from the physical health attributes in assigning the health care coordinator)).   

REGARDING CLAIMS 14 and 23
Claims 14 and 23 are analogous to Claim 5 thus Claims 14 and 23 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 6
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22. 
Are and Kendey do not disclose, however Soto further discloses:
The method of claim 4, wherein mapping each of the physical health risk-scoring components of the first set of physical health risk-scoring components to one or more physical health categories of a first plurality of physical health categories comprises identifying a set of one or more physical health categories defined by a first model into which each of the first set of physical health risk-scoring components is classified  (Soto at [claim 1] teaches assigning the first plurality of patients to a first risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the physical risk scoring component of Are) to one or more categories of a first plurality of categories (the physical risk categories of Are)) based at least in part on respective outputs from the medical rules-based evaluation system (interpreted by examiner as identifying a set of one or more physical health categories defined by a first model into which each of the first set of physical health risk-scoring components is classified))

REGARDING CLAIMS 15 and 24
Claims 15 and 24 are analogous to Claim 6 thus Claims 15 and 24 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 7
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22. 
Are and Kendey do not disclose, however Soto further discloses:
The method of claim 4, wherein mapping each of the behavioral health risk-scoring components of the second set of behavioral health risk-scoring components to one or more behavioral health categories of a second plurality of behavioral health categories comprises identifying a set of one or more behavioral health categories defined by a second model into which each of the second set of behavioral health risk-scoring components is classified (Soto at [claim 1] teaches assigning the second plurality of patients to a second risk grouping (interpreted by examine as mapping each of the risk-scoring components of the first set of risk-scoring components (the behavioral risk scoring component of Are) to one or more categories of a first plurality of categories (the behavioral risk categories of Are)) based at least in part on respective outputs from the medical rules-based evaluation system (interpreted by examiner as identifying a set of one or more behavioral health categories defined by a second model into which each of the second set of behavioral health risk-scoring components is classified))
 
REGARDING CLAIMS 16 and 25
Claims 16 and 25 are analogous to Claim 7 thus Claims 16 and 25 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 8 
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22.
Soto and Kendey do not disclose, however Are further discloses:
The method of claim 4, wherein generating training data based on the (i) segmented first set of physical health risk-scoring components, and the (ii) segmented second set of behavioral health risk-scoring components comprises: generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model (Are at [0065] teaches determining one or more risk models to classify patients into risk groups, determined based on data available, such as EMR, PHA and claims data (interpreted by examiner as generating the training data based on the (i) segmented first set of physical health risk-scoring components, and the (ii) segmented second set of behavioral health risk-scoring components comprises: generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model) [0005] teaches an index model to classify individuals into risk groups (classify is interpreted by examiner as segmenting into distinct sets of risk scoring components) [0014] teaches the use of a predictive model for forecasting a degree of risk for a patient. [0020] teaches aggregated data and using machine learning to determine a risk score for classifying patients into a risk group. [0021] teaches risk index models to determine set of resulting risk groups which is used to determine one of two things, implying there are two categories in which a patient can be classified. [0064] teaches data is structured as a data panel. [0066] teaches training set of data used to build and/or train the model (interpreted by examiner as generating a training feature vector that represents features corresponding to each category of the first model and each category of the second model)).   

REGARDING CLAIMS 17 and 26
Claims 17 and 26 are analogous to Claim 8 thus Claims 17 and 26 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 9
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22.
Soto and Kendey do not disclose, however Are further discloses:
The method of claim 8, further comprising: for each feature of the training feature vector, assigning a first value to the feature if a physical health risk-scoring component or behavioral health scoring component is mapped to the physical health category or the behavioral health category to which the feature corresponds; and assigning a second value that is different than the first value to the feature if a physical health risk-scoring component or behavioral health scoring component cannot be mapped to the physical health category or the behavioral health category from which the feature is derived (Are at [0020] teaches aggregated data and using machine learning to determine a risk score for classifying patients into a risk group. [0021] teaches risk index models to determine set of resulting risk groups which is used implying there are two categories in which a patient can be classified (physical/behavioral risk-scoring component/category of Are). [0041] teaches using predictive models service which comprise of forecasting a degree of risk or forecasting a future values of variables (interpreted by examiner as first and second value) and [0075] teaches a regression model that evaluates relationship between different features when trying to predict a value [0068] and Fig 5A-5C teach aspects of an example risk index model based on alternating decision trees, assigning a score at every decision encountered and summing all of the incurred scores to determine a final classification (interpreted by examiner as assigning a first value to the feature if a physical health risk-scoring component or behavioral health scoring component is mapped to the physical health category or the behavioral health category to which the feature corresponds; and assigning a second value that is different than the first value to the feature if a physical health risk-scoring component or behavioral health scoring component cannot be mapped to the physical health category or the behavioral health category from which the feature is derived))

REGARDING CLAIMS 18 and 27
Claims 18 and 27 are analogous to Claim 9 thus Claims 18 and 27 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 10
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22.
Soto and Kendey do not disclose, however Are further discloses:
The method of claim 8, wherein the training feature vector also includes one or more features representing demographic information related to the entity (Are at [0019] and [0059] teaches patient data including demographic information).  

REGARDING CLAIMS 19 and 28
Claims 19 and 28 are analogous to Claim 10 thus Claims 19 and 28 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIM 31
Are, Soto and Kendey disclose the limitations of claims 4, 13 and 22.
Soto and Kendey do not disclose, however Are further discloses:
The non-transitory computer storage medium of claim 22, wherein to train the particular machine learning model, the instructions, when executed by the one or more computers, further cause the one or more computers to: train a physical health model based on the mapped the physical health risk-scoring components to the first plurality of physical health categories; and train a behavioral health model based on the mapped the behavioral health risk-scoring components to the second plurality of behavioral health categories (Are at [0066] teaches training data set used to train the model. [0019] teaches that data gathered about patients (interpreted by examiner as training data) can be information about patient lifestyle; diet, living conditions; (interpreted by examiner as physical health risk-scoring components) and can be wellness information, which may include personal health assessments (PHA) (interpreted by examiner as behavioral health risk-scoring components));

Response to Arguments
Drawing Rejection 
Regarding the drawing rejection, the Applicant has amended specification to overcome the basis of rejection.   

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 4-10, 13-19, 22-28 and 31, the Examiner has considered the Applicant’s arguments and has cited new art, Kenedy, as necessitated by amendment and afforded by the present RCE. Please refer to the detailed rejection under 103. Given the broadest reasonable interpretation, the cited references in combination teach the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tekumalla (US 2018/0060509) teaches method and system for data processing to predict health condition of a human subject. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626